Name: Council Regulation (EEC) No 3551/82 of 29 December 1982 extending the arrangements applicable to trade between Greece and the ACP States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/2 Official Journal of the European Communities 31 . 12. 82 COUNCIL REGULATION (EEC) No 3551/82 of 29 December 1982 extending the arrangements applicable to trade between Greece and the ACP States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Caribbean and Pacific States as established by Regula ­ tion (EEC) No 439/81 ('), as last extended by Regula ­ tion (EEC) No 1734/82 (2), HAS ADOPTED THIS REGULATION : Article 1 From 1 January 1983 until 30 June 1983, the arrange ­ ments applicable to trade between Greece and the African, Caribbean and Pacific States shall be those resulting from the Annex to Regulation (EEC) No 439781 . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Additional Protocol to the Second ACP-EEC Convention, consequent upon the accession of the Hellenic Republic to the European Economic Community, was signed on 8 October 1981 ; Whereas pending the entry into force of that Protocol the Community should, in the light thereof, extend autonomously from 1 January 1983 the arrangements applicable to trade between Greece and the African, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 December 1982. For the Council The President O. MÃLLER (') OJ No L 53, 27 . 2. 1981 , p . 19 . (2) OJ No L 190, 1 . 7 . 1982, p . 1 .